MEMORANDUM**
Roger Lewis Jenan appeals the district court’s judgment dismissing, for lack of subject matter jurisdiction, his 42 U.S.C. § 1983 action alleging that a California state court judge violated Jenan’s constitutional rights by entering an order against him under California’s vexatious litigant statute. We dismiss for lack of jurisdiction.
The district court entered separate judgment dismissing Jenan’s action on October 20, 2003. The district court denied Jenan’s post-judgment motion, construed as a motion for reconsideration, on November 19, 2003. Because Jenan failed to file his notice of appeal until December 30, 2003, we lack jurisdiction over this appeal. See Fed. R.App. P. 4(a)(1)(A) (providing 30 days to file a notice of appeal from entry of judgment); Malone v. Avenenti, 850 F.2d 569, 572 (9th Cir.1988) (noting that timely-filed notice of appeal is both mandatory and jurisdictional).
We deny all pending motions.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.